                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                   GREENEVILLE DIVISION

  UNITED STATES OF AMERICA                            )
                                                      )              2:20-CR-065
         v.                                           )              JUDGE GREER
                                                      )
  EMORY Q. JACKSON                                    )

                                              ORDER

                 On the petition of the United States of America by Francis M. Hamilton III,

  Acting United States Attorney for the Eastern District of Tennessee,

                 IT IS ORDERED that the Clerk of this Court be and hereby is instructed to issue a

  Writ of Habeas Corpus Ad Testificandum to the Sheriff , Washington County Detention Center,

  at Jonesborough, Tennessee, to bring JOSHUA ANDERSON, before this United States District

  Court at Greeneville, Tennessee, on September 7, 2021, at 9:00 a.m., as a witness before the

  United States District Court, and to be returned to said Sheriff, Washington County Detention

  Center, at Jonesborough, Tennessee, as soon as he is no longer needed as a witness before the

  said United States District Court.

                 And it is further ORDERED that in the event the Sheriff, Washington County

  Detention Center, at Jonesborough, Tennessee, so elects, the United States Marshal for the

  Eastern District of Tennessee, or any duly authorized United States Marshal, is directed to

  receive said JOSHUA ANDERSON into his custody and transport him to and from said

  Washington County Detention Center, at Jonesborough, Tennessee, and this Court for the

  aforesaid purpose.

                                              APPROVED FOR ENTRY:



                                              Cynthia Richardson Wyrick
                                              United States Magistrate Judge


Case 2:20-cr-00065-JRG-CRW Document 112 Filed 08/16/21 Page 1 of 1 PageID #: 360
